As filed with the Securities and Exchange Commission on February 17, 2012 Securities Act File No. 333-178890 Investment Company Act File No. 811-22654 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (CHECK APPROPRIATE BOX OR BOXES) [X] REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. 1 [ ] Post-Effective Amendment No. and/or [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 1 PUTNAM MORTGAGE RECOVERY FUND (Exact name of Registrant as Specified in Charter) One Post Office Square Boston, Massachusetts 02109 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (617) 292-1000 Robert T. Burns, Vice President PUTNAM MORTGAGE RECOVERY FUND One Post Office Square Boston, Massachusetts 02109 (Name and Address of Agent for Service) COPY TO: John W. Gerstmayr, Esq. Ropes & Gray LLP Prudential Tower 800 Boylston Street Boston, MA 02199-3600 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box: [ X ] It is proposed that this filing will become effective when declared effective pursuant to Section 8(c) of the Securities Act of 1933. Calculation of Registration Fee under the Securities Act of 1933 TITLE OF SECURITIES BEING PROPOSED MAXIMUM AMOUNT OF REGISTRATION REGISTERED AGGREGATE OFFERING PRICE FEE Shares of beneficial interest $300,000,000 $34,380 (1) Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933. (2) A registration fee of $34,380 was previously paid in connection with the initial filing filed on December 30, 2011. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to Section 8(a), may determine. Information contained herein is subject to completion or amendment. A Registration Statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted prior to the time the Registration Statement becomes effective. This Prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale for these securities in any state in which such offer, solicitation, or sale would be unlawful prior to notification under the securities laws of any such state. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities, and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY SUBJECT TO COMPLETION DATED FEBRUARY 17, 2012 PROSPECTUS Putnam Mortgage Recovery Fund Prospectus [, 2012] Putnam Mortgage Recovery Fund (the “Fund”) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a closed-end, diversified management investment company. The Fund’s investment objective is to maximize total return consistent with what Putnam Investment Management, LLC (“Putnam Management”), a Delaware limited liability company and the Fund’s investment advisor, considers to be prudent risk. The Fund seeks to achieve this objective by investing primarily in mortgage-related fixed income securities and related derivatives, with no constraints on credit ratings. This prospectus applies to the offering of shares of beneficial interest in the Fund. The shares will be offered at the offering price of $10.00 per share during an initial offering period, which will terminate on or about March 30, 2012 , or such earlier or later date as Putnam Management may determine in its discretion and they are expected to be offered on a continuous basis thereafter at net asset value (“NAV”) per share. Each investor is required to make a minimum initial investment of $10,000,000, unless this requirement is waived by Putnam Management. Investments will be deposited directly into the Fund, without use of an escrow, trust or similar arrangement. Price to Public Sales Load Proceeds to Fund* Total Minimum $10,000,000 $0 $10,000,000 Total Maximum $300,000,000 $0 $300,000,000 *Expenses of issuance and distribution, which will be borne by Putnam Management, include $34,380 in registration fees and $187,761 in estimated legal and accounting fees. The Fund operates as an “interval fund,” which means that the Fund, subject to applicable law, will offer to repurchase a portion of its outstanding shares at per share NAV on a regular schedule. The schedule requires the Fund to make repurchase offers every six months until such time as the Fund has a NAV of at least $250,000,000, after which the Fund is required to make repurchase offers every three months (regardless of whether the Fund’s NAV subsequently falls below $250,000,000). For each repurchase offer, the Fund will offer to repurchase 5% of its i outstanding shares, unless the Fund’s Board of Trustees has approved a higher amount (but not more than 25% of outstanding shares) for a particular repurchase offer. It is possible that a repurchase offer may be oversubscribed, with the result that shareholders may only be able to have a portion of their shares repurchased. The Fund expects to issue the first repurchase offer the later of June 2012 or a date 6 months following the date upon which the initial offering of shares terminates. For more information on the Fund’s interval structure, policies and related risk, see “ Principal Risks of Investment in the Fund—Repurchase Offers Risk ” and “ Periodic Repurchase Offers ” below. This prospectus sets forth concisely the information about the Fund that a prospective investor ought to know before investing. You should read it carefully before you invest, and keep it for future reference. The Fund has filed with the Securities and Exchange Commission (“SEC”) a Statement of Additional Information (“SAI”) dated [, 2012], as amended from time to time. The SAI is incorporated by reference into this prospectus, which means it is part of this prospectus for legal purposes. The SAI’s table of contents appears at the end of this prospectus. The Fund’s SAI and annual and semiannual reports to shareholders, when available, will include additional information about the Fund. You may get free copies of these materials or make shareholder inquiries by calling Putnam toll-free at 1-800-225-1581. Shareholders can also visit the Putnam website at http://www.putnam.com. You may review and copy information about the Fund, including its SAI, at the SEC’s Public Reference Room in Washington, D.C. You may call the Commission at 1-202-551-8090 for information about the operation of the Public Reference Room. You may also access reports and other information about the Fund on the EDGAR Database on the Commission’s website at http://www.sec.gov. You may get copies of this information, with payment of a duplication fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Commission’s Public Reference Section, Washington, D.C. 20549-1520. You may need to refer to the Fund’s file number. The Fund’s securities have no history of public trading and the Fund does not currently intend to list its shares for trading on any national securities exchange. There is not expected to be any secondary trading market in the shares. The shares are, therefore, not readily marketable. Even if any such market were to develop, closed-end fund shares trade frequently at a discount from NAV, which creates a risk of loss for investors purchasing shares in the initial public offering. Even though the Fund will make periodic repurchase offers to repurchase a portion of the shares to provide some liquidity to shareholders, you should consider the shares to be an illiquid investment. An investment in the Fund is suitable only for long-term investors who can bear the risks associated with the limited liquidity of the shares. The Fund is not an appropriate investment for investors who desire the ability to reduce their investments to cash on a timely basis. Investment in the Fund involves significant risk and is suitable only for persons who can bear the economic risk of the loss of their investment. You should carefully consider these risks before investing in the Fund. Please see “ Principal Risks of Investment in the Fund ” in this prospectus and “ Miscellaneous Investments, Investment Practices and Risks ” in the SAI. ii You should not construe the contents of this prospectus as legal, tax or financial advice. You should consult with your own professional advisors as to legal, tax, financial or other matters relevant to the suitability of an investment in the Fund. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. iii Table of Contents Fund Fees and Expenses 8 Selected Financial and Other Data 9 The Fund 9 The Offering 9 Suitability of Investment 9 Use of Proceeds 10 Plan of Distribution 10 Investment Objective, Strategies and Policies 10 Investment Objective 10 Investment Strategies 11 Investment Policies and Restrictions 12 Principal Risks of Investment in the Fund 14 Interest Rate Risk 14 Credit Risk 14 Prepayment Risk 16 Illiquid Markets Risk 16 Industry Concentration Risk 17 Derivatives Risk 17 Repurchase Offers Risk 18 Non-Marketability of Shares 19 Limited Operating History 19 Other Investments 19 Alternative Strategies 19 Changes in Policies 19 Management of the Fund 20 The Fund’s Trustees 20 The Fund’s Investment Manager 20 The Fund’s Portfolio Managers 22 The Fund’s Service Providers 22 Control Persons 23 Description of Shares 23 Determination of Net Asset Value 25 1 Share Price Data 25 Periodic Repurchase Offers 26 Dividend Reinvestment Plan 29 Tax Considerations 29 ERISA Considerations 33 Table of Contents of the SAI 34 HOW TO BUY SHARES [ ] DISTRIBUTION PLAN [ ] MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS [ ] TAXES [ ] MANAGEMENT [ ] DETERMINATION OF NET ASSET VALUE [ ] SHAREHOLDER LIABILITY [ ] DISCLOSURE OF PORTFOLIO INFORMATION [ ] PROXY VOTING GUIDELINES AND PROCEDURES [ ] SECURITIES RATINGS [ ] CLAIMS-PAYING ABILITY RATINGS [ ] APPENDIX A - PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS [ ] 2 The following summary does not purport to be complete and is qualified in its entirety by reference to the more detailed information included elsewhere in this prospectus and the Statement of Additional Information (“SAI”). The Fund Putnam Mortgage Recovery Fund (the “Fund”) is a Massachusetts business trust, formed on December 9, 2011. The Fund is a diversified, closed-end management investment company and is registered as an investment company under the Investment Company Act of 1940, as amended (the “Investment Company Act”). The Fund operates as an “interval fund.” (See “ Periodic Repurchase Offers ” below.) The Offering Shares of beneficial interest in the Fund are being offered during an initial offering period that is expected to terminate on or about March 30, 2012, or such earlier or later date as Putnam Management may determine in its discretion. During the initial offering period, the shares will be offered at the offering price, which is $10.00 per share. The shares are expected to be offered on a continuous basis thereafter at net asset value (“NAV”) per share, generally as of the last business day of each month. For more information regarding the offering, see “ The Fund—The Offering ” below. The Fund requires a minimum initial investment of $10,000,000 and subsequent investments of at least $10,000. Putnam Investment Management, LLC (“Putnam Management”), a Delaware limited liability company and the Fund’s investment advisor, may waive these minimum investment requirements in its sole discretion. The shares are not listed on any securities exchange and the Fund does not expect any secondary market to develop for the shares. Shareholders will not have the right to redeem their shares. However, as described above, in order to provide some liquidity to shareholders, the Fund will conduct periodic repurchase offers for a portion of its outstanding shares. An investment in the Fund is suitable only for long-term investors who can bear the risks associated with the limited liquidity of the shares. 4 Interval Fund; Periodic Repurchase Offers As an interval fund, the Fund will make periodic offers to repurchase a portion of its outstanding shares at NAV per share. The Fund has adopted a fundamental policy, which cannot be changed without shareholder approval, to make repurchase offers every six months until such time as the Fund has a NAV of at least $250,000,000, after which the Fund will make repurchase offers every three months (regardless of whether the Fund’s NAV subsequently falls below $250,000,000). The Fund expects the first repurchase offer to be issued the later of June 2012 or a date 6 months following the date upon which the initial offering of shares terminates. For each repurchase offer, the Fund will offer to repurchase 5% of its outstanding shares, unless the Fund’s Board of Trustees has approved a higher amount (but not more than 25% of outstanding shares) for a particular repurchase offer. There is no guarantee that the Fund will offer to repurchase more than 5% of its outstanding shares in any repurchase offer, and there is no guarantee that you will be able to sell shares in an amount or at the time that you desire. The procedures that will apply to the Fund’s repurchase offers are described in “ Periodic Repurchase Offers ” below. Proceeds from the repurchase of shares will be paid in cash (in U.S. dollars). Investment Objective and Strategies The Fund seeks to maximize total return consistent with what Putnam Management considers to be prudent risk. Total return is composed of capital appreciation and income. The Fund’s investment objective is not fundamental and may be changed from time to time. The Fund seeks to achieve its investment objective by investing primarily in mortgage-related fixed income securities and related derivatives, with no constraints on credit ratings. The Fund will invest in higher yielding mortgage- and asset-backed securities, including: · Non-agency residential mortgage-backed securities (“RMBS”); · Commercial mortgage-backed securities (“CMBS”); · Collateralized mortgage obligations (“CMOs”), including interest only (“IOs”), principal only (“POs”), and other prepayment derivatives; 5 · Asset-backed securities (“ABS”); and · Agency mortgage-backed securities (“MBS”). High yield fixed income securities, including high yield mortgage- and asset-backed securities, are sometimes referred to as “junk bonds,” and involve a greater risk of default or loss than investment grade securities. The Fund may invest to a significant extent in derivatives, including futures, options, swap contracts, and swaptions, for hedging and non-hedging purposes, including to obtain or adjust exposure to mortgage-backed investments. For additional information about the Fund’s investment strategies, see “ Investment Objective, Strategies and Policies ” below. Risks There can be no assurance that the Fund will achieve its investment objective. An investment in the Fund is an appropriate investment only for those investors who can tolerate a high degree of risk and do not require a liquid investment. Investors may lose some or all of their investment in the Fund. A summary of certain risks associated with an investment in the Fund is set forth below. It is not complete and you should read and consider carefully the more complete list of risks described below under “Principal Risks of Investment in the Fund” below and “Miscellaneous Investments, Investment Practices and Risks” in the SAI. Principal risks of investing in the Fund include: · Interest rate risk – the risk that the prices of the Fund’s investments are likely to fall if interest rates rise. · Credit risk – the risk that the issuers of the Fund’s investments may default on payment of interest or principal. Because the Fund invests significantly in investments rated below-investment-grade, it is subject to heightened credit risk. 6 · Prepayment risk – the risk that the Fund may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. · Illiquid markets risk – the risk that the Fund’s investments in below-investment-grade mortgage-backed securities and asset-backed securities and certain other securities and derivatives will be illiquid and that purchase and sale of such investments may carry significant transaction costs, which may reduce returns. · Industry concentration risk – the risk that the Fund’s focus on mortgage-related fixed income securities and its related derivatives and its concentration in an industry group composed of mortgage-backed and asset-backed securities not issued by a government agency will make the Fund susceptible to events affecting the real estate market, including events that affect the ability of borrowers to make payments on their mortgages. Mortgage-backed and asset-backed securities not issued by a government agency generally involve greater credit risk than securities issued by government agencies. · Derivatives risk – the risk, in the case of over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Leverage obtained through the use of derivatives may magnify or otherwise increase investment losses to the Fund. · Repurchase offers risk – the risk that the Fund’s repurchases of shares may hurt investment performance by forcing the Fund to maintain a higher percentage of its assets in liquid investments or to liquidate certain investments when it is not desirable to do so. Repurchases may be oversubscribed, preventing shareholders from selling some or all of their tendered shares back to the Fund. For additional information on these and other risks related to the Fund, see “ Principal Risks of Investment in the Fund ” below and “ Miscellaneous Investments, Investment Practices and Risks ” in the SAI. 7 Investment Manager Putnam Management provides investment management services to the Fund and is responsible for the management of the Fund’s portfolio of investments. Fees and Expenses The Fund will pay to Putnam Management a monthly fee at the annual rate of 0.95%, which will be applied to the Fund’s average net assets for the month. In return for this fee, Putnam Management will provide investment management and investor servicing and will bear the Fund’s organizational and other operating expenses, excluding brokerage, interest, taxes, investment-related, extraordinary expenses, and acquired fund fees and expenses. The Fund does not currently charge a repurchase fee, and it does not currently expect to impose a repurchase fee. However, the Fund may charge a repurchase fee of up to 2.0%, which the Fund would retain to help offset non- de minimis estimated costs related to the repurchase (such as bid to ask spreads) incurred by the Fund, directly or indirectly, as a result of repurchasing shares, thus allocating estimated transaction costs to the shareholder whose shares are being repurchased. The Fund may introduce, or modify the amount of, a repurchase fee at any time. The Fund may also waive or reduce the repurchase fee if the investment manager determines that the repurchase is offset by a corresponding purchase or if for other reasons the Fund will not incur transaction costs or will incur reduced transaction costs. For additional information on fees and expenses related to an investment in the Fund, see “ Fund Fees and Expenses ” below. Distributions The Fund expects to declare and pay dividends of net investment income quarterly and net realized capital gains annually. Unless shareholders specify otherwise, dividends will be reinvested in shares of the Fund. Tax Considerations The Fund’s dividends generally will be taxed to shareholders as ordinary income or capital gains, unless the shares are held by a tax-exempt investor such as a tax-qualified retirement plan. 8 The Fund intends to elect and to qualify each year to be treated as a regulated investment company under the provisions of Subchapter M of the Internal Revenue Code of 1986, as amended. In order to so qualify, the Fund must meet certain requirements with respect to the sources of its income, the diversification of its assets and the distribution of its income. If the Fund qualifies as a regulated investment company, it will not be subject to federal income or excise tax on income it distributes in a timely manner to its shareholders in the form of dividends or capital gain distributions. Mortgage-related fixed income securities may generate taxable income without a corresponding payment of cash to the Fund, which may cause the Fund to sell investments (including at a time when it may not be advantageous to do so) in order to make income distributions to shareholders. See “ Tax Considerations ” below and “ Taxes ” in the SAI. Term Putnam Management currently estimates that the greatest opportunity for the Fund to earn attractive returns through its investment strategy will be over the course of the next three to five years. When Putnam Management believes that market conditions are no longer favorable for the Fund’s strategy, it expects to recommend that the Fund be liquidated. However, there is no guarantee that the Fund will be liquidated at any particular time, and prospective investors are reminded that they should consider an investment in the Fund to be illiquid. 9 Fund Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the Fund. Shareholder Transaction Expenses (fees paid directly from your investment) Maximum Repurchase Fee 2.00%* Annual Expenses (expenses that you pay each year as a percentage of net assets attributable to common shares) Management Fees 0.95%** Other Expenses 0.00% Total Annual Expenses 0.95% Example 1 year 3 years 5 years 10 years You would pay the following expenses on a $1,000 investment, assuming a 5% annual return (without a repurchase at end of the $10 $30 $53 $117 period) You would pay the following expenses on a $1,000 investment, $31 $53 $77 $146 assuming a 5% annual return (with a repurchase at end of the period)* * The Fund does not currently charge a repurchase fee. However, the Fund may charge a repurchase fee of up to 2.0%, which the Fund would retain to help offset non- de minimis estimated costs related to the repurchase. ** In consideration of the management fees, Putnam Management will provide investment management and investor servicing and will bear the Fund’s organizational and other operating expenses, excluding only brokerage, interest, taxes, investment-related expenses (which include expenses related to short-selling or short-term borrowing related to repurchase offers), extraordinary expenses, and acquired fund fees and expenses. The purpose of this table is to assist an investor in understanding the various costs and expenses that an investor in the Fund will bear directly or indirectly. The table assumes the reinvestment of all dividends and distributions at NAV. For a more complete description of the various fees and expenses of the Fund, see “ Management of the Fund ” below. 10 The “Example” is based on the expenses set forth in the table and should not be considered a representation of the Fund’s future expenses. Actual expenses of the Fund may be higher or lower than those shown. Moreover, the annual return may be greater or less than the hypothetical 5% return in the table; if the annual return were greater, the amount of fees and expenses would increase. Selected Financial and Other Data Because the Fund is newly formed and has not yet commenced operations as of the date of this prospectus, a financial highlights table for the Fund has not been included in this prospectus. The Fund The Offering Shares are being offered during an initial offering period that is expected to terminate on or about March 30, 2012, or such earlier or later date as Putnam Management may determine in its discretion. Shares will be offered during the initial offering period at the offering price (which is $10.00 per share). After the initial offering, shares are expected to be offered on a continuous basis at NAV per share and may be purchased on the last business day of any month, or at such other times as the Fund may determine. During any continuous offering, shares may be purchased through the Distributor. Any continuous offering, if commenced, may be discontinued at any time. The Fund will have the sole right to accept orders to purchase shares and reserves the right to reject any order in whole or in part. The Fund requires a minimum initial investment of $10,000,000 and subsequent investments of at least $10,000. Putnam Management may waive these minimum investment requirements in its sole discretion. Putnam Management may accept investments in the Fund on such other terms as it authorizes from time to time and may reject applications for shares for any or no reason, in its sole discretion. Each prospective Investor must submit a completed application and payment in federal funds before the close of regular trading on the New York Stock Exchange (“NYSE”) in order for shares to be bought at that day’s net asset value. Suitability of Investment 11 There is no guarantee that the Fund will achieve its investment objective. Prospective investors should be prepared to suffer a significant loss on their invested capital. An investment in the Fund involves a substantial degree of risk, including the risks associated with illiquidity, price volatility and the potential of principal loss. The Fund could realize substantial losses, rather than gains, from some or all of the positions or strategies described herein. Prospective investors should be aware of how the Fund’s investment objective and strategies fit into their overall investment portfolio, as the Fund is not designed to be, by itself, a well-balanced investment for any particular investor. Use of Proceeds The Fund will invest the proceeds of the offering of shares in accordance with its investment objective and policies as stated below. Except to the extent used to satisfy periodic repurchase offers, it is presently anticipated that the Fund will be able to invest substantially all of the proceeds in investments that meet its investment objective and policies within two months of the receipt of proceeds. Pending investment, it is anticipated that the proceeds will be invested in high-grade, short-term securities, or in derivative instruments designed to give the Fund exposure to the type of securities and markets in which it will ordinarily invest while Putnam Management selects specific securities. Plan of Distribution Putnam Retail Management Limited Partnership, a Massachusetts limited partnership, located at One Post Office Square, Boston, Massachusetts, U.S.A (the “Distributor”), is the principal underwriter of shares of the Fund. Shares may be purchased only through the Distributor. The Distributor acts as the distributor of shares for the Fund on a best efforts basis, subject to various conditions, pursuant to the terms of a distributor’s contract with the Fund. The Distributor is not obligated to sell any specific amount of shares of the Fund. The Distributor will also act as agent for the Fund in connection with repurchases of shares. The Distributor is not obligated to buy any of the shares and does not intend to make a market in the shares. To the extent consistent with applicable law, the Distributor has agreed to indemnify the Fund and each Trustee and former Trustee against certain liabilities under the Securities Act of 1933 and in connection with the services rendered to the Fund. Investment Objective, Strategies and Policies 12 The Fund is a Massachusetts business trust. The Fund was formed on December 9, 2011. The Fund is a diversified, closed-end management investment company and is registered as an investment company under the Investment Company Act. The Fund operates as an “interval fund.” (See “ Periodic Repurchase Offers ” below.) A copy of the Fund’s Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of State of The Commonwealth of Massachusetts. The Fund's principal office is located at One Post Office Square, Boston, Massachusetts 02109, and its telephone number is (617) 760-1000. Investment Objective The Fund seeks to maximize total return consistent with what Putnam Management considers to be prudent risk. Total return is composed of capital appreciation and income. The Fund’s investment objective is not fundamental and may be changed from time to time. Investment Strategies The Fund invests primarily in mortgage-related fixed-income securities and related derivatives, with no constraints on credit ratings. The Fund invests in higher yielding mortgage- and asset-backed securities, including: · Non-agency residential mortgage-backed securities (RMBS) · Commercial mortgage-backed securities (CMBS) · Collateralized mortgage obligations (CMOs), including interest only (IOs), principal only (POs), and other prepayment derivatives · Asset-backed securities (ABS); and · Agency mortgage-backed securities (MBS). Under normal market conditions, the fund invests at least 80% of its net assets in non-agency residential mortgage-backed securities (RMBS), non-agency commercial mortgage-backed securities (MBS), agency mortgage pass-through certificates, agency collateralized mortgage obligations and stripped mortgage-backed securities. This policy may be changed only after 60 days’ notice to shareholders. While the Fund’s emphasis will be on mortgage-backed securities, it may also invest in ABS, which are backed by pools of non-mortgage securities, such as credit card receivables, automobile loans, home equity loans, educational loans, bonds issued by corporate obligors, loans made to a variety of corporate commercial and industrial loan customers of one or more lending banks, or a combination of these bonds and loans. 13 The Fund expects to invest mostly in higher yielding securities. These securities generally are rated below investment grade by rating agencies (or, if unrated, are determined by Putnam Management to be of comparable quality). High yield fixed income securities, including high yield mortgage- and asset-backed securities, are sometimes referred to as “junk bonds”. The Fund may also hold government securities, corporate debt securities, money market instruments, commercial paper, and enter into credit default swaps, swaptions, futures, reverse repurchase agreements, and repurchase agreements. The Fund expects to invest in securities issued by a wide range of private issuers (“non-agency” securities) and, to a lesser extent, securities issued or guaranteed by the U.S. federal government or its agencies. Non-agency securities, which include ABS and certain CMOs, as well as RMBS and CMBS, are privately issued and are typically lower-rated and higher-yielding than securities issued or guaranteed by the U.S. federal government or its agencies (such as the Government National Mortgage Association (“Ginnie Mae”), the Federal National Mortgage Association (“Fannie Mae”), or the Federal Home Loan Mortgage Corporation (“Freddie Mac”)). Putnam Management believes that, at present, securities issued or guaranteed by the U.S. federal government or its agencies are not as attractively priced as non-agency mortgage- and asset-backed securities, and currently anticipates using MBS securities primarily for hedging purposes. The Fund’s fixed-income securities often will have adjustable interest rates (or may be hedged using derivatives to convert the fixed-rate interest payments into adjustable-rate interest payments), but may also include all types of interest rate, payment and reset terms, including fixed-rate, zero-coupon, contingent, deferred, payment-in-kind, and auction-rate features. The Fund may consider, among other things, mortgage credit risk, interest rate risk, prepayment risk and liquidity risk, as well as general market conditions, when deciding whether to buy or sell investments. The Fund may invest to a significant extent in derivatives, such as futures, options, swap contracts, and swaptions, for both hedging and non-hedging purposes, including to obtain or adjust exposure to mortgage-backed investments. The Fund may engage in short sales of securities. 14 Investment Policies and Restrictions Pursuant to Rule 23c-3 under the Investment Company Act, the Fund has adopted the following fundamental investment policies relating to periodic repurchase offers, which may not be changed without a vote of a majority of the outstanding voting securities: (1) The Fund will make repurchase offers at periodic intervals pursuant to Rule 23c-3 under the Investment Company Act, as that Rule may be amended from time to time, and as it is interpreted by the Securities and Exchange Commission (the “SEC”) or its staff, or other regulatory authorities having jurisdiction or their staffs, from time to time, and in accordance with any exemptive relief granted by the SEC or other regulatory authority having jurisdiction from time to time; (2) The periodic interval between repurchase request deadlines (as defined in Rule 23c-3) will be six months until such time as the Fund’s NAV exceeds $250 million, at which time the periodic interval between repurchase request deadlines will be three months (regardless of whether the Fund’s NAV subsequently falls below $250 million); (3) The repurchase request deadline (as defined in Rule 23c-3) for each repurchase offer will be the 21st day after the issuance of notification of the repurchase offer (or the next business day if the 21st day is not a business day); and (4) Each repurchase pricing date (as defined in Rule 23c-3) will be not later than the 14th day after the preceding repurchase request deadline (or the next business day if the 14th day is not a business day). As fundamental investment policies, which may not be changed without a vote of a majority of the outstanding voting securities, the Fund may not and will not: (1) Borrow money in excess of 33 1/3% of the value of its total assets (not including the amount borrowed) at the time the borrowing is made. (2) Underwrite securities issued by other persons except to the extent that, in connection with the disposition of its portfolio investments, it may be deemed to be an underwriter under certain federal securities laws. (3) Purchase or sell real estate, although it may purchase securities of issuers which deal in real estate, securities which are secured by interests in real estate, and securities which represent interests in real estate, and it may acquire and dispose of real estate or interests in real estate acquired through the exercise of its rights as a holder of debt obligations secured by real estate or interests therein. (4) Purchase or sell commodities, except as permitted by applicable law. 15 (5) Make loans, except by purchase of debt obligations in which the Fund may invest consistent with its investment policies (including, without limitation, debt obligations issued by other Putnam funds), by entering into repurchase agreements, or by lending its portfolio securities. (6) With respect to 75% of its total assets, invest in securities of any issuer if, immediately after such investment, more than 5% of the total assets of the Fund (taken at current value) would be invested in the securities of such issuer; provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. government or its agencies or instrumentalities or to securities issued by other investment companies. (7) With respect to 75% of its total assets, acquire more than 10% of the outstanding voting securities of any issuer, provided that this limitation does not apply to obligations issued or guaranteed as to interest or principal by the U.S. Government or its agencies or instrumentalities or to securities issued by other investment companies. (8) Purchase securities (other than securities of the U.S. government, its agencies or instrumentalities) if, as a result of such purchase, more than 25% of the Fund’s total assets would be invested in any one industry, except that the Fund will normally invest at least 25% of its net assets in mortgage-backed and asset-backed securities not issued by a government agency, which for purposes of this restriction are regarded as a single group of industries. (9) Issue senior securities, as defined in the Investment Company Act, other than shares of beneficial interest with preference rights, except to the extent such issuance might be involved with respect to borrowings described under restriction (1) above or with respect to transactions involving financial futures, options, and other financial instruments. The Investment Company Act provides that a “vote of a majority of the outstanding voting securities” of the Fund means the affirmative vote of the lesser of (1) more than 50% of the outstanding shares of the Fund, or (2) 67% or more of the shares present at a meeting if more than 50% of the outstanding shares of the Fund are represented at the meeting in person or by proxy. For purposes of the Fund’s fundamental policy on industry concentration (#8 above), Putnam Management determines the appropriate industry categories and assigns issuers to them, informed by a variety of considerations, including relevant third party categorization systems. Industry categories and issuer assignments may change over time as industry sectors and issuers evolve. Portfolio allocations shown in shareholder 16 reports and other communications may use broader investment sectors or narrower sub-industry categories. Principal Risks of Investment in the Fund This section contains greater detail on the Fund’s main investment strategies and the related risks you would face as a Fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential reward, the greater the risk. As mentioned under the heading “ Investment Objective, Strategies and Policies ” above, the Fund pursues its objective by investing primarily in mortgage-related fixed-income securities and related derivatives, with no constraints on credit ratings. Interest Rate Risk The values of fixed-income securities (including mortgage-related and other asset-backed securities, bonds and other debt instruments) usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing debt instruments, and rising interest rates generally decrease the value of existing debt instruments. Changes in a debt instrument’s value usually will not affect the amount of interest income paid to the Fund, but will affect the value of the Fund’s shares. Interest rate risk is generally greater for investments with longer maturities. Some investments give the issuer the option to call or redeem an investment before its maturity date. If an issuer calls or redeems an investment during a time of declining interest rates, the Fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore the Fund might not benefit from any increase in value as a result of declining interest rates. Credit Risk Investors normally expect to be compensated in proportion to the risk they are assuming. Thus, debt of issuers with poor credit prospects usually offers higher yields than debt of issuers with more secure credit. Higher-rated investments generally have lower credit risk. The Fund may invest without limit in higher-yield, higher-risk debt investments that are rated below BBB or its equivalent at the time of purchase by any nationally recognized securities rating agency rating such investments, or are unrated investments that Putnam Management believes are of comparable quality. This includes investments in the lowest rating category of the rating agency. The Fund will not necessarily sell an investment if its rating is reduced after buying it. 17 Investments rated below BBB or its equivalent are below investment-grade (sometimes referred to as “junk bonds”). This rating reflects a greater possibility that the issuers may be unable to make timely payments of interest and principal and thus default. If this happens, or is perceived as likely to happen, the values of those investments will usually be more volatile and likely to fall. A default or expected default could also make it difficult for the Fund to sell the investments at prices approximating the values previously placed on them. Lower-rated debt usually has a more limited market than higher-rated debt, which may at times make it difficult for the Fund to buy or sell certain debt instruments or to establish their fair value. Credit risk is generally greater for zero-coupon bonds and other investments that are issued at less than their face value and that are required to make interest payments only at maturity rather than at intervals during the life of the investment. Credit ratings are based largely on the issuer’s historical financial condition and the rating agencies’ investment analysis at the time of rating. The rating assigned to any particular investment does not necessarily reflect the issuer’s current financial condition, and does not reflect an assessment of an investment’s volatility or liquidity. Although Putnam Management considers credit ratings in making investment decisions, it performs its own investment analysis and does not rely only on ratings assigned by the rating agencies. The Fund’s success in achieving its investment objective may depend more on Putnam Management’s own credit analysis when the Fund buys lower quality bonds than when it buys higher quality bonds. The Fund may have to participate in legal proceedings involving the issuer. This could increase the Fund’s operating expenses and decrease its NAV. Although investment-grade investments generally have lower credit risk, they may share some of the risks of lower-rated investments. U.S. government investments generally have the least credit risk, but are not completely free of credit risk. While some investments, such as U.S. Treasury obligations and Ginnie Mae certificates, are backed by the full faith and credit of the U.S. government, others are backed only by the credit of the issuer. Mortgage-backed securities may be subject to the risk that underlying borrowers will be unable to meet their obligations. Prepayment Risk Traditional debt investments typically pay a fixed rate of interest until maturity, when the entire principal amount is due. By contrast, payments on securitized debt instruments, including mortgage-backed and asset-backed investments, typically include both interest and partial payment of principal. Principal may also be prepaid voluntarily or as a result of refinancing or foreclosure. The Fund may have to invest the proceeds from prepaid investments in other investments with less attractive terms and yields. Compared to debt that cannot be prepaid, mortgage-backed investments are less likely to increase in value during periods of declining interest rates and have a higher risk of decline in value during periods 18 of rising interest rates. Such investments may increase the Fund’s volatility. Some mortgage-backed investments receive only the interest portion or the principal portion of payments on the underlying mortgages. The yields and values of these investments are extremely sensitive to changes in interest rates and in the rate of principal payments on the underlying mortgages. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Asset-backed securities are structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Asset-backed securities are subject to risks similar to those of mortgage-backed securities. Illiquid Markets Risk The markets for below-investment-grade mortgage-backed securities and asset-backed securities, and certain other securities and derivatives in which the Fund intends to primarily invest, are characterized by illiquidity and significant imputed transaction costs. Imputed transaction costs represent the undisclosed amount of profit or “mark-up” included in the price of an investment by the other party to a transaction. The Fund may not be able to sell its illiquid investments when desirable to do so, or it may be able to sell them only at less than their fair value. Fund shareholders will bear a share of the imputed transaction costs incurred when the Fund sells shares and deploys new capital and when the Fund sells investments to fund repurchases of shares from existing investors. These transaction costs may be considerable and will reduce returns. In addition, Fund returns will likely be adversely affected when the Fund must hold a portion of its assets in liquid investments in connection with its repurchase offers. As noted above, while the Fund reserves the right to impose a repurchase fee, as of the date of this prospectus it has no intention to do so. Repurchase fees would serve to reduce the dilutive effect on existing shareholders of the imputed transaction costs associated with new investments and repurchases. Industry Concentration Risk Focusing investments in sectors and industries with high positive correlations to one another creates additional risk. The Fund’s concentration in an industry group composed of mortgage-backed and asset-backed securities not issued by a government agency makes the Fund’s NAV more susceptible to economic, market, political and other developments affecting the real estate industry. Factors affecting the real estate industry, such as the supply of real property in particular markets, changes in zoning laws, delays in completion of construction, changes in real estate values, changes in property taxes, levels of occupancy, adequacy of rent to cover operating expenses, and local and regional market conditions. The value of real estate-related investments also may be affected by changes in interest rates and social and economic trends. Mortgage-backed 19 securities are subject to the risk of fluctuations in income from underlying real estate assets, the inability to manage effectively the cash flows generated by those assets, prepayments and defaults by borrowers. Asset-backed securities, whose underlying assets may include motor vehicle installment sales or installment loan contracts, leases of various types of personal property and receivables from credit card agreements, are subject to risks similar to those of mortgage-backed securities. Mortgage-backed and asset-backed securities not issued by a government agency generally involve greater credit risk than securities issued by government agencies. Derivatives Risk The Fund may invest to a significant extent in a variety of transactions involving derivatives, such as futures, options, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. The Fund may make use of “short” derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. The Fund may use derivatives both for hedging and non-hedging purposes. For example, it may use derivatives to increase or decrease exposure to long- or short-term interest rates (in the United States or abroad) or as a substitute for a direct investment in the securities of one or more issuers. However, the Fund may also choose not to use derivatives, based on Putnam Management’s evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on Putnam Management’s ability to manage these sophisticated instruments. Some derivatives are “leveraged,” which means that they provide the Fund with investment exposure greater than the value of the Fund’s investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the Fund. The risk of loss from certain short derivatives positions is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for the Fund’s derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter 20 instruments also involve the risk that the other party to the derivatives transaction will not meet its obligations. For further information about the risks of derivatives, see “ Miscellaneous Investments, Investment Practices and Risks ” in the SAI. Repurchase Offers Risk As described under “ Periodic Repurchase Offers ” below, the Fund is an “interval fund” and, in order to provide some liquidity to shareholders, will make periodic offers to repurchase between 5% and 25% of its outstanding shares at NAV, pursuant to Rule 23c-3 under the Investment Company Act. The Fund believes that these repurchase offers are generally beneficial to the Fund’s shareholders, and repurchases generally will be funded from available cash or sales of portfolio securities. However, repurchase offers and the need to fund repurchase obligations may affect the ability of the Fund to be fully invested or force the Fund to maintain a higher percentage of its assets in liquid investments, which may harm the Fund’s investment performance. Moreover, diminution in the size of the Fund through repurchases may result in untimely sales of portfolio securities (with associated imputed transaction costs, which may be significant), and may limit the ability of the Fund to participate in new investment opportunities or to achieve its investment objective. The Fund does not anticipate employing investment leverage, but if it were to do so in the future, repurchases of shares may compound the adverse effects of leverage in a declining market. In addition, if the Fund borrows money to finance repurchases, interest on that borrowing will negatively affect shareholders who do not tender their shares by increasing Fund expenses and reducing any net investment income. If a repurchase offer is oversubscribed and the Fund determines not to repurchase additional shares beyond the repurchase offer amount, or if shareholders tender an amount of shares greater than that which the Fund is entitled to purchase, the Fund will repurchase the shares tendered on a pro rata basis, and shareholders will have to wait until the next repurchase offer to make another repurchase request. As a result, shareholders may be unable to liquidate all or a given percentage of their investment in the Fund at NAV during a particular repurchase offer. Some shareholders, in anticipation of proration, may tender more shares than they wish to have repurchased in a particular quarter, thereby increasing the likelihood that proration will occur. A shareholder may be subject to market and other risks, and the NAV of shares tendered in a repurchase offer may decline to the extent there is any delay between the repurchase request deadline and the date on which the NAV for tendered shares is determined. In addition, the repurchase of shares by the Fund may be a taxable event to shareholders (see “ Tax Considerations ” below and “ Taxes ” in the SAI). 21 Non-Marketability of Shares No market exists or will exist for the shares, and it is expected that the only source of liquidity will be through the Fund’s repurchase offers. Limited Operating History The Fund has not yet commenced operations and thus has no operating history. The Fund does not have any historical financial statements or other meaningful operating or financial data on which potential investors may evaluate the Fund and its performance. An investment in the Fund is therefore subject to all of the risks and uncertainties associated with a new business, including the risk that the Fund will not achieve its investment objective and that the value of any potential investment in the Fund could decline substantially as a consequence. Other Investments In addition to the main investment strategies described above, the Fund may make other types of investments, such as investments in equity securities, preferred securities and assignments of and participations in fixed and floating rate loans. The Fund may also loan its portfolio securities to earn income. These practices may be subject to other risks, as described under the heading “ Miscellaneous Investments, Investment Practices and Risks ” in the SAI. Alternative Strategies At times Putnam Management may judge that market conditions make pursuing the Fund’s usual investment strategies inconsistent with the best interests of its shareholders. The Fund may then temporarily invest some or all of its assets using alternative strategies that are mainly designed to limit losses. However, Putnam Management may choose not to use these strategies for a variety of reasons. Changes in Policies The Trustees may change the Fund’s goal, investment strategies and other policies without shareholder approval, except as otherwise indicated. Management of the Fund The Fund’s Trustees As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Fund’s Trustees oversees the general conduct of the Fund’s business and represent the interests of Fund shareholders. At least 75% of the Fund’s Trustees are independent, which means they are not officers of the Fund or affiliated with Putnam Management. 22 The Trustees periodically review the Fund’s investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services, as well as the overall level of the Fund’s operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the Fund’s Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 The Fund’s Investment Manager The Trustees have retained Putnam Management, which has managed mutual funds since 1937, to be the Fund’s investment manager, responsible for making investment decisions for the Fund and managing the Fund’s other affairs and business. The basis for the Trustees’ approval of the Fund’s management contract and the sub-management contract described below will be discussed in the Fund’s first report to shareholders. Putnam Management is a subsidiary of Putnam Investments, LLC, of which a majority is owned through a series of subsidiaries by Great-West Lifeco Inc., which is a financial services holding company with operations in Canada, the United States and Europe and is a member of the Power Financial Corporation group of companies. Power Financial Corporation, a global company with interests in the financial services industry, is a subsidiary of Power Corporation of Canada, a financial, industrial, and communications holding company, of which the Honorable Paul Desmarais, Sr., through a group of private holding companies which he controls, has voting control. Under a Management Contract between the Fund and Putnam Management, subject to such policies as the Trustees may determine, Putnam Management, at its expense, furnishes continuously an investment program for the Fund and makes investment decisions on behalf of the Fund. Subject to the control of the Trustees, Putnam Management also manages, supervises and conducts the other affairs and business of the Fund, furnishes office space and equipment, provides bookkeeping and clerical services (including determination of the Fund’s NAV, but excluding shareholder accounting services) and places all orders for the purchase and sale of the Fund’s portfolio securities. Putnam Management may place Fund portfolio transactions with broker-dealers that furnish Putnam Management, without cost to it, certain research, statistical and quotation 23 services of value to Putnam Management and its affiliates in advising the Fund and other clients. In so doing, Putnam Management may cause the Fund to pay greater brokerage commissions than it might otherwise pay. The Fund pays a monthly management fee to Putnam Management. The fee is calculated by applying a rate of 0.950% to the Fund’s Average Net Assets for the month. The Fund’s “Average Net Assets” means the average of all of the determinations of the Fund’s NAV at the close of business on each business day during each month while the management contract is in effect. In return for this fee, Putnam Management provides investment management and investor servicing and bears the Fund’s organizational and other operating expenses, excluding brokerage, interest, taxes, investment-related, extraordinary expenses, and acquired fund fees and expenses. Putnam Management’s address is One Post Office Square, Boston, MA 02109. Putnam Management has retained its affiliate Putnam Investments Limited (“PIL”) to make investment decisions for such Fund assets as may be designated from time to time for its management by Putnam Management. Putnam Management (and not the Fund) will pay a quarterly sub-management fee to PIL for its services at the annual rate of 0.40% of the average aggregate NAV of any Fund assets managed by PIL. PIL, which provides a full range of international investment advisory services to institutional clients, is located at Cassini House, 57–59 St James’s Street, London, England, SW1A 1LD. The sub-management contract provides that PIL shall not be subject to any liability to Putnam Management, the Fund or any shareholder of the Fund for any act or omission in the course of or connected with rendering services to the fund in the absence of willful misfeasance, bad faith, gross negligence or reckless disregard of its obligations and duties on the part of PIL. Pursuant to this arrangement, Putnam investment professionals who are based in foreign jurisdictions may serve as portfolio managers of the Fund or provide other investment services, consistent with local regulations. The Fund’s Portfolio Managers The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the Fund’s portfolio. 24 Portfolio Joined Employer Positions over past five years managers Fund Michael Salm 2012 Putnam Management Co-Head Fixed Income 1997 – Present Previously, Team Leader, Liquid Markets Daniel Choquette 2012 Putnam Management Portfolio Manager 2002 – Present Previously, Investment Specialist Brett Kozlowski 2012 Putnam Management Portfolio Manager 2008 – Present Previously, Structured Credit Specialist Fidelity Investments Portfolio Manager 2006 – 2008 The SAI provides information about these individuals’ compensation, other accounts managed by them, and their ownership of securities in the Fund. The Fund’s Service Providers »Custodian State Street Bank and Trust Company, located at 2 Avenue de Lafayette, Boston, Massachusetts, U.S.A., is the Fund’s custodian. »Transfer Agent Putnam Investor Services, located at One Post Office Square, Boston, Massachusetts, U.S.A., is the Fund’s transfer agent. »Independent Registered Public Accounting Firm PricewaterhouseCoopers LLP, 125 High Street, Boston, Massachusetts, U.S.A., serves as the Fund’s Independent Registered Public Accounting Firm, and is registered with, and subject to regular inspection by, the Public Company Accounting Oversight Board. »Legal Counsel Ropes & Gray LLP, located at 800 Boylston Street, Boston, Massachusetts, U.S.A., acts as legal counsel to the Fund in connection with the offering of shares and will serve as counsel to the Fund and the Fund’s Trustees. Control Persons As of the date of this prospectus, Putnam Investment Holdings, LLC owned of record and beneficially 100% of the outstanding shares of the Fund and therefore may be deemed to “control” the Fund. Putnam Investment Holdings, LLC, a Delaware limited liability company, is owned through a series of subsidiaries by Great-West Lifeco Inc., a Canadian corporation. The address of Putnam Investment Holdings, LLC is One Post Office Square, Boston, MA 02109. 25 Description of Shares The Fund is a business trust organized under the laws of the Commonwealth of Massachusetts. The Fund is authorized to issue an unlimited number of shares of beneficial interest. All shares are equal as to dividends, assets and voting privileges and have no conversion, preemptive or other subscription rights. Except as permitted by the Fund’s interval structure, no shareholders have the right to require repurchase of any shares by the Fund or to tender shares to the Fund for repurchase. See “ Periodic Repurchase Offers ” below. Shareholders are not liable for further calls or assessments. Although the Fund is not required to hold annual meetings of its shareholders, shareholders holding at least 25% of the outstanding shares entitled to vote have the right, under certain circumstances, to call a meeting for any purpose requiring action by the shareholders as provided in the Declaration of Trust or in the Bylaws. Under the Declaration of Trust, shareholders have limited voting rights. Shareholders only have the right to vote, to the extent and as provided in the Declaration of Trust, (i) for the election or removal of Trustees; (ii) with respect to contracts between the Fund and any corporation, trust, association or other organization for exclusive or nonexclusive advisory and/or management services; (iii) with respect to any merger, consolidation or sale of assets of the Fund; (iv) with respect to any conversion of the Fund from a “closed-end company” to an “open-end company,” as those terms are defined in the Investment Company Act; (v) with respect to the termination of the Fund; (vi) with respect to certain amendments to the Declaration of Trust; and (vii) with respect to such additional matters as may be required by the Declaration of Trust, the Bylaws or applicable law, or as the Trustees may consider necessary or desirable. Each whole share shall be entitled to one vote as to any matter on which it is entitled to vote and each fractional share shall be entitled to a proportionate fractional vote. There shall be no cumulative voting in the election of Trustees. Shares may be voted in person or by proxy. The following actions may be authorized only by the affirmative vote or consent of at least two-thirds of the outstanding shares: (i) the removal of a Trustee, at a meeting called for the purpose of voting on such removal; (ii) the merger or consolidation of the Fund with any other corporation, association, trust or organization; (iii) the sale, lease, or exchange of all or substantially all of the Fund’s assets, including its good will; (iv) the conversion of the Fund at any time from a “closed-end company” to an “open-end company,” as such terms are 26 defined in Section 5(a)(2) and (5)(a)(1), respectively, of the Investment Company Act as in effect on the date hereof; (v) the termination of the Fund at any time; and (vi) the approval of any amendment amending or affecting the provisions relating to actions described in (i) through (v); provided, however, that actions described in (ii) through (v) may be authorized by at least a majority of the outstanding shares, if such action is recommended by two-thirds of the Trustees. The Fund may be terminated at any time by the action of a majority of the Trustees without shareholder vote or consent. Upon termination of the Fund, after paying or otherwise providing for all charges, taxes, expenses and liabilities, whether due or accrued or anticipated, of the Fund as may be determined by the Trustees, shareholders are entitled to share ratably in all remaining assets of the Fund (except to the extent otherwise required or permitted by the preferences and special or relative rights and privileges of the shares). The foregoing is intended only as a summary and is qualified in its entirety by reference to the full text of the Declaration of Trust and the Bylaws, each as amended, both of which as of the date of this prospectus are on file with the SEC. Under the Declaration of Trust, the Fund has agreed to indemnify each of its Trustees and officers (including such persons who serve at the Fund’s request as directors, officers or trustees of another organization in which the Fund has any interest as a shareholder, creditor or otherwise) (each such person hereinafter referred to as a “Fund Covered Person”) against all liabilities and expenses, including but not limited to amounts paid in satisfaction of judgments, in compromise or as fines and penalties, and counsel fees reasonably incurred by any Fund Covered Person in connection with the defense or disposition of any action, suit or other proceeding, whether civil or criminal, before any court or administrative or legislative body, in which such Fund Covered Person may be or may have been involved as a party or otherwise or with which such Fund Covered Person may be or may have been threatened, while in office or thereafter, by reason of being or having been such a Fund Covered Person, except with respect to any matter as to which such Fund Covered Person shall have been finally adjudicated in any such action, suit or other proceeding (i) not to have acted in good faith in the reasonable belief that such Fund Covered Person’s action was in the best interests of the Fund or (ii) to be liable to the Fund or its shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such Fund Covered Person’s office. Upon certain conditions, the Fund shall advance expenses incurred by any Fund Covered Person in advance of the final disposition of any such action, suit or proceeding. Under Massachusetts law, shareholders or former shareholders could, in certain circumstances, be held personally liable for the obligations of the Fund. However, the Declaration of Trust further provides that the Fund will hold harmless and indemnify any such shareholder or former shareholder (or his or her heirs, 27 executors, administrators or other legal representatives, or in the case of a corporation or other entity, its corporate or other general successor) against all loss and expense arising from such liability. Thus, the risk of a shareholder incurring financial loss on account of shareholder liability is limited to circumstances in which the Fund would be unable to meet its obligations. The Fund believes that the likelihood of such circumstances is remote. Determination of Net Asset Value The price of the Fund’s shares is based on its NAV. The NAV per share equals the total value of the Fund’s assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the NYSE each day the exchange is open. The Fund values its investments for which market quotations are readily available at market value. It values short-term investments that will mature within 60 days at amortized cost, which approximates market value. It values all other investments and assets at their fair value, which may differ from recent market prices. Market quotations are not considered to be readily available for many debt securities. These securities are generally valued at fair value on the basis of valuations provided by an independent pricing service approved by the Fund’s Trustees or a dealer selected by Putnam Management. Pricing services and dealers determine valuations for normal institutional-size trading units of such securities using information with respect to transactions in the bond being valued, market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation which Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Share Price Data The Fund’s securities have no history of public trading and the Fund does not currently intend to list its shares for trading on any national securities exchange. There is not expected to be any secondary trading market in the shares. The shares are, therefore, not readily marketable. Even if any such market were to develop, closed-end fund shares trade frequently at a discount from NAV, which creates a risk of loss for investors purchasing shares in the initial public offering. Periodic Repurchase Offers The Fund is a closed-end “interval” fund and, to provide some liquidity and the ability to receive NAV on a disposition of at least a portion of your shares, makes periodic offers to repurchase shares. Except as permitted by the Fund’s interval 28 structure, no shareholder will have the right to require the Fund to repurchase its shares. No public market for shares exists, and none is expected to develop in the future. Consequently, shareholders generally will not be able to liquidate their investment other than as a result of repurchases of their shares by the Fund. The Fund has adopted, pursuant to Rule 23c-3 under the Investment Company Act, a fundamental policy, which cannot be changed without shareholder approval, requiring the Fund to offer to repurchase at least 5% and up to 25% of its shares at NAV on a regular schedule. Although the policy permits repurchases of between 5% and 25% of the Fund’s outstanding shares, for each repurchase offer, the Fund will offer to repurchase 5% of its outstanding shares, unless the Fund’s Board of Trustees has approved a higher amount (but not more than 25% of outstanding shares) for that repurchase offer. The schedule requires the Fund to make repurchase offers every six months until such time as the Fund has a NAV of at least $250,000,000, after which the Fund is required to make repurchase offers every three months (regardless of whether the Fund’s NAV subsequently falls below $250,000,000). The Fund expects the initial sale of shares to occur in March 2012 (or such earlier or later date as Putnam Management may determine in its discretion) and the first repurchase offer to be issued the later of June 2012 or a date 6 months following the date upon which the initial offering of shares terminates. Repurchase dates —the date on which the Fund repurchases shares— ordinarily occur on the second Friday of a month. The repurchase request deadline —the date by which shareholders wishing to tender shares for repurchase must respond to the repurchase offer— typically falls seven days before the repurchase date. When a repurchase offer commences, the Fund sends, at least 21 days before the repurchase request deadline, written notice to each shareholder setting forth, among other things: · The percentage of outstanding shares that the Fund is offering to repurchase and how the Fund will purchase shares on a pro rata basis if the offer is oversubscribed. · The date on which a shareholder’s repurchase request is due (the repurchase deadline). · The date that will be used to determine the Fund’s NAV applicable to the repurchase offer (the “repurchase date”). See “ Determination of Net Asset Value ” above. · The date by which the Fund will pay to shareholders the proceeds from their shares accepted for repurchase. 29 · The NAV of the shares as of a date no more than seven days before the date of the written notice and the means by which shareholders may ascertain the NAV. · The procedures by which shareholders may tender their shares and the right of shareholders to withdraw or modify their tenders before the repurchase request deadline. · The circumstances in which the Fund may suspend or postpone the repurchase offer. This notice may be included in a shareholder report or other Fund document. The repurchase request deadline will be strictly observed. If a shareholder fails to submit a repurchase request in good order by the repurchase request deadline, the shareholder will be unable to liquidate shares until a subsequent repurchase offer, and will have to resubmit a request in the next repurchase offer. Shareholders may withdraw or change a repurchase request with a proper instruction submitted in good form at any point before the repurchase request deadline. »Determination of Repurchase Price and Payment for Shares. The repurchase price payable in respect of a tendered share is equal to the share’s NAV as determined no later than the 14th day (or the next business day if the 14th day is not a business day) (the “repurchase pricing date”) following the repurchase request deadline, and payment for all shares repurchased pursuant to these offers is made not later than seven days after the repurchase pricing date. Under normal circumstances, the repurchase pricing date falls seven days after the repurchase request deadline. The Fund’s NAV per share may change materially between the date a repurchase offer is mailed and the repurchase request deadline, and it may also change materially between the repurchase request deadline and repurchase pricing date. The method by which the Fund calculates NAV is discussed above under “ Determination of Net Asset Value .” During the period an offer to repurchase is open, shareholders may obtain the current NAV by calling the Fund’s transfer agent at 1-800-225-1581. The Fund does not currently charge a repurchase fee, and it does not currently expect to impose a repurchase fee. However, the Fund may charge a repurchase fee of up to 2.0%, which the Fund would retain to help offset non- de minimis estimated costs related to the repurchase (such as bid to ask spreads) incurred by the Fund, directly or indirectly, as a result of repurchasing shares, thus allocating estimated transaction costs to the shareholder whose shares are being repurchased. The Fund may introduce, or modify the amount of, a repurchase fee at any time. The Fund may also waive or reduce the repurchase fee if Putnam Management determines that the repurchase is offset by a corresponding purchase or if for other reasons the Fund will not incur transaction costs or will incur reduced transaction costs. 30 »Suspension or Postponement of Repurchase Offers. The Fund may suspend or postpone a repurchase offer in limited circumstances set forth in Rule 23c-3 under the Investment Company Act, as described below, but only with the approval of a majority of the Trustees, including a majority of Trustees who are not “interested persons” of the Fund, as defined in the Investment Company Act. The Fund may suspend or postpone a repurchase offer only: (1) if making or effecting the repurchase offer would cause the Fund to lose its status as a regulated investment company under the Internal Revenue Code of 1986, as amended; (2) if making or effecting the repurchase offer would cause the shares that are subject to the offer that are either listed on a national securities exchange or quoted in an inter-dealer quotation system of a national securities association to be neither listed on any national securities exchange nor quoted on any inter-dealer quotation system of a national securities association; (3) for any period during which the NYSE or any other market in which the securities owned by the Fund are principally traded is closed, other than customary weekend and holiday closings, or during which trading in such market is restricted; (4) for any period during which an emergency exists as a result of which disposal by the Fund of securities owned by it is not reasonably practicable, or during which it is not reasonably practicable for the Fund fairly to determine the value of its net assets; or (5) for such other periods as the SEC may by order permit for the protection of shareholders of the Fund. »Oversubscribed Repurchase Offers. There is no minimum number of shares that must be tendered before the Fund will honor repurchase requests. However, the Fund’s Trustees set for each repurchase offer a maximum percentage of shares that may be repurchased by the Fund. In the event a repurchase offer by the Fund is oversubscribed, the Fund may repurchase, but is not required to repurchase, additional shares up to a maximum amount of 2% of the outstanding shares of the Fund. If the Fund determines not to repurchase additional shares beyond the repurchase offer amount, or if shareholders tender an amount of shares greater than that which the Fund is entitled to repurchase, the Fund will repurchase the shares tendered on a pro rata basis. If any shares that you wish to tender to the Fund are not repurchased because of proration, you will have to wait until the next repurchase offer and resubmit your repurchase request, and your repurchase request will not be given any priority over other shareholders’ requests. Thus, there is a risk that the Fund may not purchase all of the shares you wish to have repurchased in a given repurchase offer or in any subsequent repurchase offer. In anticipation of the possibility of proration, some shareholders may tender more shares than they wish to have repurchased in a particular quarter, increasing the likelihood of proration. There is no assurance that you will be able to tender your shares when or in the amount that you desire. 31 »Consequences of Repurchase Offers. From the time the Fund distributes or publishes each repurchase offer notification until the repurchase pricing date for that offer, the Fund must maintain liquid assets at least equal to the percentage of its shares subject to the repurchase offer. For this purpose, “liquid assets” means assets that may be sold or otherwise disposed of in the ordinary course of business, at approximately the price at which the Fund values them, within the period between the repurchase request deadline and the repurchase payment date, or which mature by the repurchase payment date. The Fund is also permitted to borrow up to the maximum extent permitted under the Investment Company Act to meet repurchase requests. If the Fund borrows to finance repurchases, interest on that borrowing will negatively affect shareholders who do not tender their shares by increasing the Fund’s expenses and reducing any net investment income. There is no assurance that the Fund will be able sell a significant amount of additional shares so as to mitigate these effects. These and other possible risks associated with the Fund’s repurchase offers are described under “ Principal Risks of Investment in the Fund—Repurchase Offers Risk ” above. In addition, the repurchase of shares by the Fund will be a taxable event to shareholders, potentially even to those shareholders that do not participate in the repurchase. For a discussion of these tax consequences, see “ Tax Considerations ” below and “ Taxes ” in the SAI. Dividend Reinvestment Plan The Fund expects to declare and pay dividends of net investment income quarterly and net realized capital gains annually. Unless shareholders specify otherwise, dividends will be reinvested in shares of the Fund. Tax Considerations Federal Income Tax Matters The following U.S. federal income tax discussion is based on the Internal Revenue Code of 1986, as amended (the “Code”), existing Treasury regulations, rulings published by the Internal Revenue Service (“IRS”), and other applicable authority, as of the date of this prospectus. These authorities are subject to change by legislative or administrative action, possibly with retroactive effect. The following discussion is only a summary of some of the important U.S. federal tax considerations generally applicable to investments in the Fund. For more detailed information regarding tax considerations, see “ Taxes ” in the SAI. There may be other tax considerations applicable to particular investors, such as investors that are not “United States persons” as defined under the Code. In addition, income earned through an investment in the Fund may be subject to foreign, state and local taxes. Investors should consult their own tax advisors 32 regarding their particular situation and the possible application of foreign, state and local tax laws. »Taxation of the Fund . The Fund intends to elect and to qualify each year to be treated as a regulated investment company under the provisions of Subchapter M of the Code. In order to so qualify, the Fund must meet certain requirements with respect to the sources of its income, the diversification of its assets and the distribution of its income. If the Fund qualifies as a regulated investment company, it will not be subject to federal income or excise tax on income it distributes in a timely manner to its shareholders in the form of dividends or capital gain distributions. »Fund Distributions. For federal income tax purposes, distributions of net investment income are generally taxable to the shareholder as ordinary income. Taxes on distributions of capital gains are determined by how long the Fund owned the investments that generated them, rather than how long a shareholder has owned his or her shares. Distributions that the Fund properly reports to shareholders as gains from the sale of investments that the Fund owned for more than one year are generally taxable as long-term capital gains. Distributions of gains from the sale of investments that the Fund owned for one year or less and gains on the sale or paydown of bonds characterized as market discount are generally taxable as ordinary income. Tax rules can alter the Fund’s holding period in its investments and thereby affect the tax treatment of gain or loss on such investments. Distributions by the Fund to retirement plans that qualify for tax-exempt treatment under federal income tax laws will not be taxable. Special tax rules apply to investments by or through such plans. For taxable years beginning before January 1, 2013, distributions that the Fund properly reports to a shareholder as “qualified dividend income” are taxable to the shareholder at the rate applicable to long-term capital gains, provided that both the shareholder and the Fund meet certain holding period and other requirements. Fund dividends representing distributions of interest income and short-term capital gains cannot be reported as qualified dividend income and will not qualify for the reduced rates. As a result, it is not currently expected that a significant portion of the Fund’s distributions will be derived from qualified dividend income. If the Fund makes a distribution in excess of its current and accumulated “earnings and profits” in any taxable year, the excess distribution will be treated as a return of capital to the extent of a shareholder’s tax basis in his or her shares, and thereafter as capital gain. A return of capital is not taxable, but it reduces a shareholder’s tax basis in his or her shares, thus reducing any loss or increasing any gain on a subsequent taxable disposition of those shares. 33 Distributions are taxable to shareholders as described herein even if they are paid from income or gains earned by the Fund before a shareholder’s investment (and thus were included in the price the shareholder paid). Distributions are taxable in the manner described herein whether shareholders receive them in cash or reinvest them in additional shares. Shareholders will be notified annually as to the U.S. federal tax status of distributions. »Repurchase of Shares. The repurchase of Fund shares may give rise to a gain or loss. In general, any gain or loss realized upon a taxable disposition of shares will be treated as long-term capital gain or loss if the shares have been held for more than 12 months. Otherwise the gain or loss will generally be treated as short-term capital gain or loss. Any loss realized upon a taxable disposition of shares held for six months or less will be treated as long-term, rather than short-term, to the extent of any capital gain dividends received by the shareholder with respect to the shares. All or a portion of any loss realized upon a taxable disposition of Fund shares will be disallowed if other substantially identical shares of the Fund are purchased within 30 days before or after the disposition. In such a case, the basis of the newly purchased shares will be adjusted to reflect the disallowed loss. A repurchase by the Fund of its shares from a shareholder (see “ Periodic Repurchase Offers ” above) generally will be treated as a sale of the shares by a shareholder provided that after the repurchase the shareholder does not own, either directly or by attribution under Section 318 of the Code, any shares. If, after a repurchase a shareholder continues to own, directly or by attribution, any shares, it is possible that any amounts received by such shareholder in the repurchase will be taxable as a dividend to such shareholder, and there is a risk that shareholders who do not have any of their shares repurchased would be treated as having received a dividend distribution as a result of their proportionate increase in the ownership of the Fund. Use of the Fund’s cash to repurchase shares could adversely affect the Fund’s ability to satisfy the distribution requirements for qualification as a regulated investment company. The Fund could also recognize income in connection with the liquidation of portfolio securities to fund share repurchases. Any such income would be taken into account in determining whether the distribution requirements were satisfied. »Derivative Transactions. If the Fund engages in derivative transactions, including transactions in options, futures contracts, straddles, and other similar transactions, including for hedging purposes, it will be subject to special tax rules (including constructive sale, mark-to-market, straddle, wash sale, and short sale rules), the effect of which may be to accelerate income to the Fund, defer losses to the Fund, cause adjustments in the holding periods of the Fund’s securities, convert long-term capital gains into short-term capital gains or convert short-term capital losses into long-term capital losses. These rules could therefore 34 affect the amount, timing and character of distributions to shareholders. The Fund may make any applicable elections pertaining to such transactions consistent with the interests of the Fund. Because these and other tax rules applicable to these types of transactions are in some cases uncertain under current law, an adverse determination or future guidance by the IRS with respect to these rules (which determination or guidance could be retroactive) may affect whether the Fund has made sufficient distributions, and otherwise satisfied the relevant requirements, to maintain its qualification as a regulated investment company and avoid a Fund-level tax. »Investments in Certain Mortgage-Related Securities. The Fund may invest directly or indirectly in residual interests in real estate mortgage investment conduits (“REMICs”) (including by investing in residual interests in CMOs with respect to which an election to be treated as a REMIC is in effect) or equity interests in taxable mortgage pools (“TMPs”). Under a notice issued by the IRS in the fall of 2006 and Treasury regulations that have yet to be issued but may apply retroactively, a portion of the Fund’s income (including income allocated to the Fund from a REIT or other pass-through entity) that is attributable to a residual interest in a REMIC or an equity interest in a TMP (referred to in the Code as an “excess inclusion”) will be subject to U.S. federal income tax in all events. This notice also provides, and the regulations are expected to provide, that excess inclusion income of a regulated investment company, such as the Fund, will be allocated to shareholders of the regulated investment company in proportion to the dividends received by such shareholders, with the same consequences as if the shareholders held the related REMIC or TMP interest directly. In general, excess inclusion income allocated to shareholders (i) cannot be offset by net operating losses (subject to a limited exception for certain thrift institutions), and (ii) will constitute unrelated business taxable income (“UBTI”) to entities (including a qualified pension plan, an individual retirement account, a 401(k) plan, a Keogh plan or other tax-exempt entity) subject to tax on UBTI, thereby potentially requiring such an entity that is allocated excess inclusion income, and otherwise might not be required to file a tax return, to file a tax return and pay tax on such income. Under current law, a regulated investment company generally serves to block UBTI from being realized by its tax-exempt shareholders. Nevertheless, a tax-exempt shareholder will recognize UBTI by virtue of its investment in the Fund if shares in the Fund constitute debt-financed property in the hands of the tax-exempt shareholder within the meaning of Code Section 514(b). Furthermore, a tax-exempt shareholder may recognize UBTI if the Fund recognizes “excess inclusion income” derived from direct or indirect investments in REMIC residual interests or TMPs if the amount of such income recognized by the Fund exceeds the Fund’s investment company taxable income (after taking into account deductions for dividends paid by the Fund). 35 »Securities Issued or Purchased at a Discount. The Fund’s investment in securities issued at a discount and certain other obligations will (and investments in securities purchased at a discount may) require the Fund to accrue and distribute income not yet received. As a result, the Fund may be required to pay out as an income distribution each year an amount which is greater than the total amount of cash interest the Fund actually received. In order to generate sufficient cash to make the requisite distributions, the Fund may be required to sell securities in its portfolio that it otherwise would have continued to hold. The Fund may realize gains or losses from such liquidations. In the event the Fund realizes net capital gains from such transactions, its shareholders may receive a larger capital gain distribution than they would in the absence of such transactions. Higher-Risk Securities. The Fund may invest to a significant extent in debt obligations that are in the lowest rating categories or are unrated, including debt obligations of issuers not currently paying interest or who are in default. Investments in debt obligations that are at risk of or in default present special tax issues for the Fund. Tax rules are not entirely clear about issues such as whether the Fund should recognize market discount on a debt obligation and, if so, the amount of market discount the Fund should recognize, when the Fund may cease to accrue interest, original issue discount or market discount, when and to what extent deductions may be taken for bad debts or worthless securities and how payments received on obligations in default should be allocated between principal and income. These and other related issues will be addressed by the Fund when, as and if it invests in such securities, in order to seek to ensure that it distributes sufficient income to preserve its status as a regulated investment company and does not become subject to U.S. federal income or excise tax. »Backup Withholding. The Fund generally is required to withhold and remit to the U.S. Treasury a percentage of the taxable dividends and other distributions paid to any individual shareholder who fails to furnish the Fund with a correct taxpayer identification number (“TIN”), who has under-reported dividends or interest income, or who fails to certify to the Fund that he or she is not subject to such withholding. This section relates only to federal income tax consequences of investing in the Fund; the consequences under other tax laws may differ. You should consult your tax advisor as to the possible application of foreign, state and local income tax laws to Fund dividends and capital distributions. ERISA Considerations Because the Fund is registered as an investment company under the Investment Company Act, the Fund’s assets will not be considered to be “plan assets” under ERISA, and neither Putnam Management nor the Trustees will be considered fiduciaries of any shareholder under ERISA. 36 Table of Contents of the SAI HOW TO BUY SHARES [ ] DISTRIBUTION PLAN [ ] MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS [ ] TAXES [ ] MANAGEMENT [ ] DETERMINATION OF NET ASSET VALUE [ ] SHAREHOLDER LIABILITY [ ] DISCLOSURE OF PORTFOLIO INFORMATION [ ] PROXY VOTING GUIDELINES AND PROCEDURES [ ] SECURITIES RATINGS [ ] CLAIMS-PAYING ABILITY RATINGS [ ] APPENDIX A - PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS [ ] The information in this preliminary Statement of Additional Information is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary Statement of Additional Information is not an offer to sell these securities, and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY STATEMENT OF SUBJECT TO COMPLETION DATED FEBRUARY 17, 2012 ADDITIONAL INFORMATION PUTNAM MORTGAGE RECOVERY FUND FORM N-2 PART B STATEMENT OF ADDITIONAL INFORMATION (SAI) [, 2012] This SAI is not a prospectus. If the fund has more than one form of current prospectus, each reference to the prospectus in this SAI includes all of the fund’s prospectuses, unless otherwise noted. The SAI should be read together with the applicable prospectus. For a free copy of the fund’s prospectus dated [, 2012], as revised from time to time, call Putnam Investor Services at 1-800-225-1581 or visit the Putnam website at http://www.putnam.com. This SAI contains specific information about the fund. I-1 Table of Contents PART I GENERAL INFORMATION AND HISTORY [ ] INVESTMENT POLICIES AND RESTRICTIONS [ ] CHARGES AND EXPENSES [ ] COMPENSATION TABLE [ ] PORTFOLIO MANAGERS [ ] INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND STATEMENT OF NET ASSETS [ ] PART II HOW TO BUY SHARES [ ] DISTRIBUTION PLAN [ ] MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS [ ] TAXES [ ] MANAGEMENT [ ] DETERMINATION OF NET ASSET VALUE [ ] SHAREHOLDER LIABILITY [ ] DISCLOSURE OF PORTFOLIO INFORMATION [ ] PROXY VOTING GUIDELINES AND PROCEDURES [ ] SECURITIES RATINGS [ ] CLAIMS-PAYING ABILITY RATINGS [ ] APPENDIX A - PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS [ ] I-2 SAI PART I GENERAL INFORMATION AND HISTORY Putnam Mortgage Recovery Fund is a Massachusetts business trust organized on December 9, 2011. A copy of the Agreement and Declaration of Trust (“Declaration of Trust”), which is governed by Massachusetts law, is on file with the Secretary of The Commonwealth of Massachusetts. The fund is a diversified, closed-end management investment company with an unlimited number of authorized shares of beneficial interest and is registered as an investment company under the Investment Company Act of 1940, as amended (the “Investment Company Act”). The fund operates as an “interval fund”. The fund currently offers one class of shares of beneficial interest in the fund. Each share has one vote, with fractional shares voting proportionally. The shares are not listed on any securities exchange and the fund does not expect any secondary market to develop for the shares. Shareholders will not have the right to redeem their shares. However, as described in the prospectus, in order to provide some liquidity to shareholders, the fund will conduct periodic repurchase offers for a portion of its outstanding shares. The fund may suspend the sale of shares at any time and may refuse any order to purchase shares. Although the Fund is not required to hold annual meetings of its shareholders, shareholders holding at least 25% of the outstanding shares entitled to vote have the right, under certain circumstances, to call a meeting for any purpose requiring action by the shareholders as provided in the Declaration of Trust or in the Bylaws. INVESTMENT POLICIES AND RESTRICTIONS The investment objective and principal investment strategies of the fund, as well as the principal risks associated with the fund’s investment strategies, are set forth in the Prospectus. I-3 CHARGES AND EXPENSES Management fees Under a management contract effective December 9, 2011, the fund pays a monthly management fee to Putnam Investment Management, LLC (“Putnam Management”), the fund’s investment advisor. The fee is calculated by applying a rate of 0.950% to the fund’s Average Net Assets for the month. The fund’s “Average Net Assets” means the average of all of the determinations of the fund’s net asset value at the close of business on each business day during each month while the management contract is in effect. In return for this fee, Putnam Management will provide investment management and investor servicing and will bear the fund’s organizational and other operating expenses, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, and acquired fund fees and expenses. Trustee responsibilities and fees The Trustees are responsible for generally overseeing the conduct of fund business. Subject to such policies as the Trustees may determine, Putnam Management furnishes a continuing investment program for the fund and makes investment decisions on its behalf. Subject to the control of the Trustees, Putnam Management also manages the fund’s other affairs and business. The table below shows the value of each Trustee’s holdings in the fund and in all of the Putnam Funds as of December 31, 2011. Dollar range of Putnam Aggregate dollar range of shares Name of Trustee Mortgage Recovery Fund held in all of the Putnam funds shares owned* overseen by Trustee Ravi Akhoury None Over $100,000 Barbara M. Baumann None Over $100,000 Jameson A. Baxter None Over $100,000 Charles B. Curtis None Over $100,000 Robert J. Darretta None Over $100,000 John A. Hill None Over $100,000 Paul L. Joskow None Over $100,000 **Elizabeth T. Kennan None Over $100,000 Kenneth R. Leibler None Over $100,000 Robert E. Patterson None Over $100,000 George Putnam, III None Over $100,000 W. Thomas Stephens None Over $100,000 *** Robert L. Reynolds None Over $100,000 * Putnam Mortgage Recovery Fund had not yet commenced operations as of December 31, 2011. ** Dr. Kennan was re-appointed to the Board of Trustees by the Independent Trustees effective January 1, 2012. I-4 *** Trustee who is an “interested person” (as defined in Investment Company Act) of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is deemed an “interested person” by virtue of his positions as an officer of the fund, Putnam Management and/or Putnam Retail Management. Mr. Reynolds is the President and Chief Executive Officer of Putnam Investments, LLC and President of your fund and each of the other Putnam funds. None of the other Trustees is an “interested person.” Each independent Trustee of the fund receives an annual retainer fee and an additional fee for each Trustees meeting attended. Independent Trustees also are reimbursed for expenses they incur relating to their services as Trustees. All of the current independent Trustees of the fund are Trustees of all the Putnam funds and receive fees for their services. The Trustees periodically review their fees to ensure that such fees continue to be appropriate in light of their responsibilities as well as in relation to fees paid to trustees of other mutual fund complexes. The Board Policy and Nominating Committee, which consists solely of independent Trustees of the fund, estimates that committee and Trustee meeting time, together with the appropriate preparation, requires the equivalent of at least four business days per Trustee meeting. The following table shows the year each Trustee was first elected a Trustee of the Putnam funds, the estimated fees to be paid to each Trustee by the fund for its first full fiscal year, and the fees paid to each Trustee by all of the Putnam funds during calendar year 2011: I-5 COMPENSATION TABLE Estimated pension or Estimated annual Estimated aggregate retirement benefits benefits from all Total compensation compensation from the accrued as part of fund Putnam funds upon from all Putnam Trustees/Year fund(1) expenses(1) retirement(2) funds(3) Ravi Akhoury/2009 $46 N/A N/A $303,000 Barbara M. Baumann/2010(4) $46 N/A N/A $297,000 Jameson A. Baxter/1994(4)(6) $64 $10 $110,500 $365,500 Charles B. Curtis/2001 $46 $6 $113,900 $291,000 Robert J. Darretta/2007(4) $46 N/A N/A $303,000 John A. Hill/1985(4)(6) $46 $17 $161,700 $341,031 Paul L. Joskow/1997(4) $46 $7 $113,400 $291,000 Elizabeth T. Kennan/1992(5) $46 $9 $108,000 N/A Kenneth R. Leibler/2006 $50 N/A N/A $303,000 Robert E. Patterson/1984 $50 $10 $106,500 $303,000 George Putnam, III/1984 $46 $9 $130,300 $303,000 W. Thomas Stephens/1997(7) $46 $7 $107,100 $303,000 Robert L. Reynolds/2008(8) N/A N/A N/A N/A I-6 (1) In accordance with the terms of the fund’s management contract, Putnam Management will bear the fund’s expenses relating to trustee compensation. (2) Estimated benefits for each Trustee are based on Trustee fee rates for calendar years 2003, 2004 and 2005. (3) As of December 31, 2011, there were 108 funds in the Putnam family. (4) Certain Trustees are also owed compensation deferred pursuant to a Trustee Compensation Deferral Plan. As of the date of this SAI, the fund had not yet commenced operations and, therefore, had not paid any compensation pursuant to the Trustee Compensation Deferral Plan. (5) Dr. Kennan, who retired from the Board of Trustees of the Putnam funds on June 30, 2010, was re-appointed to the Board of Trustees effective January 1, 2012. Upon her retirement, Dr. Kennan became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2011. In connection with her re-appointment to the Board of Trustees, Dr. Kennan has agreed to suspend the balance of her retirement benefit payments for the duration of her service as a Trustee. (6) Includes additional compensation to Mr. Hill and Ms. Baxter for service as Chair of the Trustees of the Putnam funds. Ms. Baxter replaced Mr. Hill as Chair, Board of Trustees of the Putnam funds on July 1, 2011. (7) Mr. Stephens, who retired from the Board of Trustees of the Putnam funds on March 31, 2008, was re-appointed to the Board of Trustees on May 14, 2009. Upon his retirement, Mr. Stephens became entitled to receive annual retirement benefit payments from the funds commencing on January 15, 2009. In connection with his re-appointment to the Board of Trustees, Mr. Stephens has agreed to suspend the balance of his retirement benefit payments for the duration of his service as a Trustee. (8) Mr. Reynolds is an “interested person” of the fund, Putnam Management and/or Putnam Retail Management. I-7 Under a Retirement Plan for Trustees of the Putnam funds (the Plan), each Trustee who retires with at least five years of service as a Trustee of the funds is entitled to receive an annual retirement benefit equal to one-half of the average annual attendance and retainer fees paid to such Trustee for calendar years 2003, 2004 and 2005. This retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. A death benefit, also available under the Plan, ensures that the Trustee and his or her beneficiaries will receive benefit payments for the lesser of an aggregate period of (i) ten years, or (ii) such Trustee’s total years of service. The Plan Administrator (currently the Board Policy and Nominating Committee) may terminate or amend the Plan at any time, but no termination or amendment will result in a reduction in the amount of benefits (i) currently being paid to a Trustee at the time of such termination or amendment, or (ii) to which a current Trustee would have been entitled had he or she retired immediately prior to such termination or amendment. The Trustees have terminated the Plan with respect to any Trustee first elected to the board after 2003. For additional information concerning the Trustees, see “ Management ” in Part II of this SAI. Share ownership As of the date of this SAI, Putnam Investment Holdings, LLC owned of record and beneficially 100% of the outstanding shares of the fund and therefore may be deemed to “control” the fund. Putnam Investment Holdings, LLC, a Delaware limited liability company, is owned through a series of subsidiaries by Great-West Lifeco Inc., a Canadian corporation. The address of Putnam Investment Holdings, LLC is One Post Office Square, Boston, MA 02109. PORTFOLIO MANAGERS Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio managers managed as of December 31, 2011. The other accounts may include accounts for which the individuals were not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account’s performance. I-8 Other accounts (including separate accounts, managed account programs and Other SEC-registered Other accounts that pool single-sponsor defined Portfolio open-end and closed-end assets from more than contribution plan managers funds one client offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Michael Salm 31* $14,064,400,000 25** $8,239,300,000 18*** $7,670,500,000 Daniel Choquette 17 $5,101,600,000 13+ $3,867,200,000 11*** $4,960,800,000 Brett Kozlowski 14 $2,591,500,000 13+ $3,867,200,000 10*** $4,960,700,000 * 4 accounts, with total assets of $2,349,800,000, pay an advisory fee based on account performance. ** 2 accounts, with total assets of $139,200,000, pay an advisory fee based on account performance. *** 3 accounts, with total assets of $253,200,000, pay an advisory fee based on account performance. + 1 account, with total assets of $67,600,000, pays an advisory fee based on account performance. See “ Management—Portfolio Transactions—Potential conflicts of interest in managing multiple accounts ” in Part II of this SAI for information on how Putnam Management addresses potential conflicts of interest resulting from an individual’s management of more than one account. Compensation of portfolio managers Putnam’s goal for its products and investors is to deliver strong performance versus peers or performance ahead of the applicable benchmark, depending on the product, over a rolling 3-year period. Portfolio managers are evaluated and compensated, in part, based on their performance relative to this goal across the products they manage. In addition to their individual performance, evaluations take into account the performance of their group and a subjective component. I-9 Each portfolio manager is assigned an industry competitive incentive compensation target consistent with this goal and evaluation framework. Actual incentive compensation may be higher or lower than the target, based on individual, group, and subjective performance, and may also reflect the performance of Putnam as a firm. Typically, performance is measured over the lesser of three years or the length of time a portfolio manager has managed a product. Incentive compensation includes a cash bonus and may also include grants of deferred cash, stock or options. In addition to incentive compensation, portfolio managers receive fixed annual salaries typically based on level of responsibility and experience. For this fund, Putnam evaluates performance based on several factors including the fund’s excess return to the BofA Merrill Lynch U.S. Treasury Bill Index and peer ranking in the Lipper U.S. Mortgage Closed-end Fund Category, which are based on pre-tax performance, and may also evaluate performance relative to select other competitors on a pre-tax basis. Ownership of securities The dollar range of shares of the fund owned by each portfolio manager as of the date of this SAI , including investments by immediate family members and amounts invested through retirement and deferred compensation plans, was $0. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND STATEMENT OF NET ASSETS PricewaterhouseCoopers LLP, 125 High Street, Boston, Massachusetts 02110, is the fund’s independent registered public accounting firm providing audit services, tax return review and other tax consulting services and assistance and consultation in connection with the review of various Securities and Exchange Commission filings. I-10 Financial Statement Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of the Putnam Mortgage Recovery Fund In our opinion, the accompanying statement of net assets presents fairly, in all material respects, the financial position of Putnam Mortgage Recovery Fund (the “Fund”) at February 14, 2012, in conformity with accounting principles generally accepted in the United States of America. This financial statement is the responsibility of the Fund’s management; our responsibility is to express an opinion on this financial statement based on our audit. We conducted our audit of this financial statement in accordance with the standards of the Public Company Accounting Oversight Board (United States). These standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statement is free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statement, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. /S/ PricewaterhouseCoopers LLP Boston, Massachusetts February 17, 2012 I-11 PUTNAM MORTGAGE RECOVERY FUND STATEMENT OF NET ASSETS February 14, 2012 ASSETS: Cash $100,000 NET ASSETS $100,000 REPRESENTED BY: Paid in capital $100,000 Net assets applicable to 10,000 common shares issued and outstanding; unlimited shares authorized NET ASSETS $100,000 COMPUTATION OF NET ASSET VALUE, REDEMPTION AND OFFERING PRICE PER SHARE : Net asset value, offering price and redemption price of common shares ($100,000 divided by 10,000 shares) $10.00 See Notes to Financial Statement I-12 PUTNAM MORTGAGE RECOVERY FUND NOTES TO FINANCIAL STATEMENT February 14, 2012 NOTE 1: ORGANIZATION Putnam Mortgage Recovery Fund (the “Fund”) was organized as a Massachusetts business trust under an Agreement and Declaration of Trust dated December 9, 2011 and is registered under the Investment Company Act of 1940, as amended, as a closed-end, diversified management investment company. The Fund’s investment objective is to maximize total return consistent with what Putnam Investment Management , LLC, (“Putnam Management”), a Delaware limited liability company and the Fund’s investment advisor , considers to be prudent risk. The Fund seeks to achieve this objective by investing primarily in mortgage-related fixed income securities and related derivatives, with no constraints on credit ratings. The Fund had no operations to date other than those relating to organizational matters and the initial capital contribution of $100,000 to the Fund and the sale and issuance of 10,000 of its common shares to the initial shareholder. The Fund’s outstanding shares are owned by Putnam Investments L.L.C. (“Putnam”). NOTE 2: MANAGEMENT FEE, ADMINISTRATIVE SERVICES AND OTHER TRANSACTIONS Use of estimates The preparation of the financial statement is in conformity with accounting principles generally accepted in the United States of America, which require the Fund’s management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statement. Actual results could differ from those estimates. Federal Taxes: It is the policy of the Fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Organization and Offering Costs: At February 14, 2012, estimated organizational fees are $88,900 and estimated offering costs are $133,241. Putnam Management has agreed to bear these expenses. Management fees: The Fund will pay to Putnam Management a monthly fee at the annual rate of 0.95%, which will be applied to the Fund’s average net assets for the month. In return for this fee, Putnam Management will provide investment management and investor servicing and will bear the Fund’s organizational and offering costs and other operating expenses, excluding brokerage, interest, taxes, investment-related, extraordinary expenses, and acquired fund fees and expenses. Putnam Investments Limited (“PIL”) an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. I-13 The Fund’s custodian is State Street Bank and Trust Company and its transfer and dividend disbursement agent is Putnam Investor Services, Inc. an affiliate of Putnam Management. Share Repurchase: The Fund will make periodic offers to repurchase a portion of its outstanding shares at NAV per share. These repurchase offers will be made every six months until such time as the Fund has net assets of at least $250,000,000, after which the Fund will make repurchase offers every three months (regardless of whether the Fund’s net assets fall below $250,000,000). For each repurchase offer, the Fund will offer to repurchase 5% of its outstanding shares, unless the Fund’s Trustees have approved a higher amount (but not more than 25% of outstanding shares). There is no guarantee that the Fund will offer to repurchase more than 5% of its outstanding shares in any repurchase offer, and there is no guarantee that you will be able to sell shares in an amount or at the time that you desire. In the event a repurchase offer is oversubscribed, the Fund may repurchase, but is not required to repurchase, additional shares up to a maximum amount of 2% of the outstanding shares of the Fund. If the Fund determines not to repurchase additional shares beyond the repurchase offer amount, or if shareholders tender an amount of shares greater than that which the Fund is entitled to repurchase, the Fund will repurchase the shares tendered on a pro rata basis. I-14 TABLE OF CONTENTS HOW TO BUY SHARES [ ] DISTRIBUTION PLAN [ ] MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS [ ] TAXES [ ] MANAGEMENT [ ] DETERMINATION OF NET ASSET VALUE [ ] SHAREHOLDER LIABILITY [ ] DISCLOSURE OF PORTFOLIO INFORMATION [ ] PROXY VOTING GUIDELINES AND PROCEDURES [ ] SECURITIES RATINGS [ ] CLAIMS-PAYING ABILITY RATINGS [ ] APPENDIX A - PROXY VOTING GUIDELINES OF THE PUTNAM FUNDS [ ] II-1 PUTNAM MORTGAGE RECOVERY FUND STATEMENT OF ADDITIONAL INFORMATION (“SAI”) PART II HOW TO BUY SHARES This section of the SAI contains more information on how to buy shares of the fund. For more information, including your eligibility to purchase certain classes of shares, contact Putnam Investor Services, Inc., the fund’s investor servicing agent (“Putnam Investor Services”), at 1-800-225-1581. General Information Shares of beneficial interest in the fund are being offered during an initial offering period. Shares will be offered at the offering price of $10.00 per share during the initial offering period, which is expected to terminate on or about March 30, 2012, or such earlier or later date as Putnam Investment Management, LLC (“Putnam Management”), a limited liability company and the fund’s investment advisor, may determine in its discretion. Subsequent to the initial offering, shares are expected to be offered on a continuous basis at their net asset value per share and may be purchased on the last business day of any month, or at such other times as the fund may determine. During any continuous offering, shares may be purchased through Putnam Retail Management Limited Partnership, a Massachusetts limited partnership, located at One Post Office Square, Boston, Massachusetts, U.S.A. (“Putnam Retail Management”). Any continuous offering, if commenced, may be discontinued at any time. The fund will have the sole right to accept orders to purchase shares and reserves the right to reject any order in whole or in part. Initial purchases are subject to the minimums stated in the prospectus, except that Putnam Management may waive these minimum investment requirements in its sole discretion. Each prospective investor must submit a completed application and payment in federal funds before the close of regular trading on the New York Stock Exchange (“NYSE”) in order for shares to be bought at that day’s net asset value. DISTRIBUTION PLAN Putnam Retail Management is the principal underwriter of shares of the fund. Putnam Retail Management acts as the distributor of shares on a best efforts basis, subject to various conditions, pursuant to the terms of a distributor’s contract with the fund. Putnam Retail Management is not obligated to sell any specific amount of shares of the fund and will purchase shares for resale only against orders for shares. Shares may be purchased through Putnam Retail Management. Putnam Retail Management will also act as agent for the fund in connection with any repurchase of shares. Putnam Retail Management is not obligated to buy any of the shares and does not intend to make a market in the shares. To the extent consistent with applicable law, Putnam Retail Management has agreed to indemnify the fund and each Trustee and former Trustee against certain liabilities under the Securities Act of 1933, as amended (the “Securities Act”), and in connection with the services rendered to the fund. II-2 MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS As noted in the prospectus, in addition to the main investment strategies and the principal risks described in the prospectus, the fund may employ other investment practices and may be subject to other risks, which are described below. Because the following is a combined description of investment strategies of all of the Putnam funds, certain matters described herein may not apply to your fund. Unless a strategy or policy described below is specifically prohibited or limited by the investment restrictions discussed in the fund’s prospectus or in this SAI, or by applicable law, the fund may engage in each of the practices described below without limit. This section contains information on the investments and investment practices listed below. With respect to funds for which Putnam Investments Limited (“PIL”) serves as sub-investment manager (as described in the fund’s prospectus), references to Putnam Management in this section include PIL as appropriate. Alternative Investment Strategies Options on Securities Bank Loans Preferred Stocks and Convertible Securities Borrowing and Other Forms of Leverage Private Placements and Restricted Securities Collateralized Debt Obligations Real Estate Investment Trusts (REITs) Derivatives Redeemable Securities Exchange-Traded Notes Repurchase Agreements Floating Rate and Variable Rate Demand Notes Securities Loans Forward Commitments and Dollar Rolls Securities of Other Investment Companies Futures Contracts and Related Options Short Sales Hybrid Instruments Short-term Trading Inflation-Protected Securities Special Purpose Acquisition Companies Interfund Borrowing and Lending Structured Investments Inverse Floaters Swap Agreements Legal and Regulatory Risk Relating to Tax-exempt Securities Investment Strategy Lower-rated Securities Warrants Money Market Instruments Zero-coupon and Payment-in-kind Bonds Mortgage-backed and Asset-backed Securities Alternative Investment Strategies At times, Putnam Management may judge that market conditions may make pursuing a fund’s investment strategies inconsistent with the best interests of its shareholders. Putnam Management then may temporarily use alternative strategies that are mainly designed to limit the fund’s losses. In implementing these strategies, the fund may invest primarily in, among other things, debt securities, preferred stocks, U.S. Government and agency obligations, cash or money market instruments (including, to the extent permitted by law or applicable exemptive relief, money market funds), or any other securities Putnam Management considers consistent with such defensive strategies. Bank Loans The fund may invest in bank loans. By purchasing a loan, the fund acquires some or all of the interest of a bank or other lending institution in a loan to a particular borrower. The fund may act as part of a lending syndicate, and in such cases would be purchasing a “participation” in the loan. The fund may also purchase loans by assignment from another lender. Many loans are secured by the assets of the borrower, and most impose restrictive covenants which must be met by the borrower. These loans are typically made by a II-3 syndicate of banks, represented by an agent bank which has negotiated and structured the loan and which is responsible generally for collecting interest, principal, and other amounts from the borrower on its own behalf and on behalf of the other lending institutions in the syndicate, and for enforcing its and their other rights against the borrower. Each of the lending institutions, including the agent bank, lends to the borrower a portion of the total amount of the loan, and retains the corresponding interest in the loan. The fund’s ability to receive payments of principal and interest and other amounts in connection with loan participations held by it will depend primarily on the financial condition of the borrower (and, in some cases, the lending institution from which it purchases the loan). The value of collateral, if any, securing a loan can decline, or may be insufficient to meet the borrower’s obligations or difficult to liquidate. In addition, the fund’s access to collateral may be limited by bankruptcy or other insolvency laws. The failure by the fund to receive scheduled interest or principal payments on a loan would adversely affect the income of the fund and would likely reduce the value of its assets, which would be reflected in a reduction in the fund’s net asset value. Banks and other lending institutions generally perform a credit analysis of the borrower before originating a loan or participating in a lending syndicate. In selecting the loans in which the fund will invest, however, Putnam Management will not rely solely on that credit analysis, but will perform its own investment analysis of the borrowers. Putnam Management’s analysis may include consideration of the borrower’s financial strength and managerial experience, debt coverage, additional borrowing requirements or debt maturity schedules, changing financial conditions, and responsiveness to changes in business conditions and interest rates. Putnam Management will generally not have access to non-public information to which other investors in syndicated loans may have access. Because loans in which the fund may invest are not generally rated by independent credit rating agencies, a decision by the fund to invest in a particular loan will depend almost exclusively on Putnam Management’s, and the original lending institution’s, credit analysis of the borrower. Investments in loans may be of any quality, including “distressed” loans, and will be subject to the fund’s credit quality policy. The loans in which the fund may invest include those that pay fixed rates of interest and those that pay floating rates – i.e. , rates that adjust periodically based on a known lending rate, such as a bank’s prime rate. Loans may be structured in different forms, including novations, assignments and participating interests. In a novation, the fund assumes all of the rights of a lending institution in a loan, including the right to receive payments of principal and interest and other amounts directly from the borrower and to enforce its rights as a lender directly against the borrower. The fund assumes the position of a co-lender with other syndicate members. As an alternative, the fund may purchase an assignment of a portion of a lender’s interest in a loan. In this case, the fund may be required generally to rely upon the assigning bank to demand payment and enforce its rights against the borrower, but would otherwise be entitled to all of such bank’s rights in the loan. The fund may also purchase a participating interest in a portion of the rights of a lending institution in a loan. In such case, it will be entitled to receive payments of principal, interest and premium, if any, but will not generally be entitled to enforce its rights directly against the agent bank or the borrower, and must rely for that purpose on the lending institution. The fund may also acquire a loan interest directly by acting as a member of the original lending syndicate. The fund will in many cases be required to rely upon the lending institution from which it purchases the loan to collect and pass on to the fund such payments and to enforce the fund’s rights under the loan. As a result, an insolvency, bankruptcy or reorganization of the lending institution may delay or prevent the fund from receiving principal, interest and other amounts with respect to the underlying loan. When the fund is required to rely upon a lending institution to pay to the fund principal, interest and other amounts received by it, Putnam Management will also evaluate the creditworthiness of the lending institution. The borrower of a loan in which the fund holds an interest may, either at its own election or pursuant to terms of the loan documentation, prepay amounts of the loan from time to time. There is no assurance that the fund will be able to reinvest the proceeds of any loan prepayment at the same interest rate or on the same terms as those of the original loan. II-4 Corporate loans in which the fund may invest are generally made to finance internal growth, mergers, acquisitions, stock repurchases, leveraged buy-outs and other corporate activities. A significant portion of the corporate loans purchased by the fund may represent interests in loans made to finance highly leveraged corporate acquisitions, known as “leveraged buy-out” transactions, leveraged recapitalization loans and other types of acquisition financing. The highly leveraged capital structure of the borrowers in such transactions may make such loans especially vulnerable to adverse changes in economic or market conditions. In addition, loans generally are subject to restrictions on transfer, and only limited opportunities may exist to sell such participations in secondary markets. As a result, the fund may be unable to sell loans at a time when it may otherwise be desirable to do so or may be able to sell them only at a price that is less than their fair market value. The fund may hold investments in loans for a very short period of time when opportunities to resell the investments that Putnam Management believes are attractive arise. Certain of the loans acquired by the fund may involve revolving credit facilities under which a borrower may from time to time borrow and repay amounts up to the maximum amount of the facility. In such cases, the fund would have an obligation to advance its portion of such additional borrowings upon the terms specified in the loan participation. To the extent that the fund is committed to make additional loans under such a participation, it will at all times set aside on its books liquid assets in an amount sufficient to meet such commitments. Certain of the loan participations acquired by the fund may also involve loans made in foreign ( i.e ., non-U.S.) currencies. The fund’s investment in such participations would involve the risks of currency fluctuations described above with respect to investments in the foreign securities. With respect to its management of investments in bank loans, Putnam Management will normally seek to avoid receiving material, non-public information (“Confidential Information”) about the issuers of bank loans being considered for acquisition by the fund or held in the fund’s portfolio. In many instances, borrowers may offer to furnish Confidential Information to prospective investors, and to holders, of the issuer’s loans. Putnam Management’s decision not to receive Confidential Information may place Putnam Management at a disadvantage relative to other investors in loans (which could have an adverse effect on the price the fund pays or receives when buying or selling loans). Also, in instances where holders of loans are asked to grant amendments, waivers or consent, Putnam Management’s ability to assess their significance or desirability may be adversely affected. For these and other reasons, it is possible that Putnam Management’s decision not to receive Confidential Information under normal circumstances could adversely affect the fund’s investment performance. Notwithstanding its intention generally not to receive material, non-public information with respect to its management of investments in loans, Putnam Management may from time to time come into possession of material, non-public information about the issuers of loans that may be held in the fund’s portfolio. Possession of such information may in some instances occur despite Putnam Management’s efforts to avoid such possession, but in other instances Putnam Management may choose to receive such information (for example, in connection with participation in a creditors’ committee with respect to a financially distressed issuer). As, and to the extent, required by applicable law, Putnam Management’s ability to trade in these loans for the account of the fund could potentially be limited by its possession of such information. Such limitations on Putnam Management’s ability to trade could have an adverse effect on the fund by, for example, preventing the fund from selling a loan that is experiencing a material decline in value. In some instances, these trading restrictions could continue in effect for a substantial period of time. In some instances, other accounts managed by Putnam Management or an affiliate may hold other securities issued by borrowers whose loans may be held in the fund’s portfolio. These other securities may include, for example, debt securities that are subordinate to the loans held in the fund’s portfolio, convertible debt or common or preferred equity securities. In certain circumstances, such as if the credit quality of the issuer deteriorates, the interests of holders of these other securities may conflict with the interests of the holders of the issuer’s loans. In such cases, Putnam Management may owe conflicting fiduciary duties to the fund and II-5 other client accounts. Putnam Management will endeavor to carry out its obligations to all of its clients to the fullest extent possible, recognizing that in some cases certain clients may achieve a lower economic return, as a result of these conflicting client interests, than if Putnam Management’s client accounts collectively held only a single category of the issuer’s securities. Borrowing and Other Forms of Leverage The fund may borrow money to the extent permitted by its investment policies and restrictions and applicable law. When the fund borrows money or otherwise leverages its portfolio, the value of an investment in the fund will be more volatile and other investment risks will tend to be compounded. This is because leverage tends to exaggerate the effect of any increase or decrease in the value of the fund’s holdings. In addition to borrowing money from banks, the fund may engage in certain other investment transactions that may be viewed as forms of financial leverage – for example, using dollar rolls, investing collateral from loans of portfolio securities, entering into when-issued, delayed-delivery or forward commitment transactions or using derivatives such as swaps, futures, forwards, and options. Because the fund either (1) sets aside cash (or other assets determined to be liquid by Putnam Management in accordance with procedures established by the Trustees) on its books in respect of such transactions during the period in which the transactions are open or (2) otherwise “covers” its obligations under the transactions, such as by holding offsetting investments, the fund does not consider these transactions to be borrowings for purposes of its investment restrictions or “senior securities” for purposes of the Investment Company Act of 1940, as amended (the “ Investment Company Act
